         Case 3:21-cv-00362-BAJ-SDJ           Document 1       06/23/21 Page 1 of 12


                      UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF LOUISIANA
______________________________________

THOMAS FRAMPTON,

               Plaintiff,
       v.

CITY OF BATON ROUGE,
SHARON WESTON BROOME, in her
official capacity as Mayor of Baton Rouge,
and MURPHY J. PAUL JR., in his official
capacity as Chief of the Baton Rouge Police
Department,

            Defendants.
______________________________________

                                         COMPLAINT

       1.      Plaintiff Thomas Frampton, lawyer and a professor of law, represented Clarence

and Tanya Green in a civil rights damages suit against the City of Baton Rouge (hereinafter

“City”) regarding what this Court called a “serious and wanton disregard” of the Greens’

constitutional rights by the Baton Rouge Police Department (hereinafter “BRPD”).

       2.      In May 2021, Attorney Frampton settled the case with the City.

       3.      On May 27, 2021, The CBS Evening News ran a story pertaining to BRPD’s

conduct.1

       4.      The very next day, the Defendant City filed a petition on behalf of itself and the

Baton Rouge Police Department seeking to jail Mr. Frampton for contempt of juvenile court,

alleging that he released the records of a juvenile criminal proceeding without authorization.

       5.      But no such juvenile criminal proceeding ever existed.




1 Jeff Pegues, Baton Rouge reaches $35,000 settlement with family after police strip-searched
teen and entered home without warrant. CBS News, May 27, 2021.
                                                 1
         Case 3:21-cv-00362-BAJ-SDJ              Document 1       06/23/21 Page 2 of 12

        6.      Moreover, the videos were already public, having been were produced to Mr.

Clarence Green in an adult criminal proceeding in this Court. USA v. Green, 20-cr-00046-BAJ-

SDJ (M.D. La.).

        7.      Portions of the video were filed into the electronic public record in this Court in

USA v. Green, 20-cr-00046-BAJ-SDJ (M.D. La.), Rec. Doc. 26.

        8.      Defendants explained in their petition that they took action against Mr. Frampton

because of the “negative correspondence from the public” after the story aired on CBS.

        9.      This is First Amendment retaliation in violation of the Constitution, that threatens

to chill the speech of not only Frampton and the Green Family, but any critic of the BRPD or the

City.

        10.     Mr. Frampton asks that this Court issue an order prohibiting Defendants from

retaliating against him for the exercise of his constitutional rights.

                                        I.      JURISDICTION

        11.     Plaintiff’s claims arise under the laws of the United States and Louisiana. This

Court has jurisdiction over Plaintiff’s claims of federal rights violations, which are brought

pursuant to 42 U.S.C. § 1983. This Court has supplemental jurisdiction over Plaintiff’s Louisiana

state law claims in accordance with 28 U.S.C. § 1367.

        12.     The venue is proper in the Middle District of Louisiana under 28 U.S.C. §

1391(b)(2) because a substantial part of the events giving rise to the claim occurred in City of

Baton Rouge, situated in the Middle District of Louisiana.

                                         II.     THE PARTIES

        13.     Plaintiff THOMAS FRAMPTON is of suitable age and capacity to file this suit.

He is an Associate Professor of Law at the University of Virginia School of Law. Professor

Frampton studies criminal law and constitutional criminal procedure with a focus on how legal

actors, institutions and doctrines have responded, or failed to respond, to the dramatic expansion

of the carceral state. He is a resident of Virginia.

                                                   2
           Case 3:21-cv-00362-BAJ-SDJ          Document 1      06/23/21 Page 3 of 12

       14.     Defendant CITY OF BATON ROUGE is a political subdivision of the State of

Louisiana. The city’s governing authority is consolidated with the government of EAST

BATON ROUGE PARISH. (“CITY.”) The City is the entity that filed a petition seeking to jail

Mr. Frampton for his release of public video documenting misconduct by Baton Rouge police.

City attorneys are enforcing a City agenda of retaliation against Frampton, on behalf of the City

itself and the Police Department.

       15.     Defendant SHARON WESTON BROOME is an individual of the age of

majority, and on information and belief is a resident the City/Parish of Baton Rouge. She is the

Mayor of Baton Rouge, and as such she is the chief executive and final policymaker for the City

of Baton Rouge and the Baton Rouge Police Department. Mayor Broome finalizes policies and

practices of the police department, and she is the final policymaker as to what legal actions the

City Attorney’s office pursues on behalf of the City. She also is the final policymaker and has

decision-making authority as to what actions the City and its subdivisions take against Professor

Frampton. She received the ACLU letter described herein and chose not to withdraw the

contempt petition against Professor Frampton.2 She is sued in both her individual and official

capacities.

       16.     Defendant MURPHY J. PAUL JR. is Chief of the Baton Rouge Police

Department. As such, he is the final policymaker for the Baton Rouge Police Department, and a

final policymaker as to what legal action shall be initiated by BRPD, and what actions BRPD

shall take in response to Plaintiff Frampton’s speech. Defendant Paul is the supervisor of the

staff at the center of Frampton’s speech, and, as final policymaker for the Baton Rouge Police

Department, he made the decision to file a petition seeking to jail Mr. Frampton for speech that

was unflattering to his staff and colleagues. The legal action taken against Frampton was brought




2 Ex. C.
                                                 3
             Case 3:21-cv-00362-BAJ-SDJ          Document 1      06/23/21 Page 4 of 12

in the name of the Police Department, and PAUL, as final policymaker for the Department, is the

individual instructing City actors to pursue Frampton.

                                              III.       FACTS

        17.      On January 1, 2020, Plaintiff Clarence Green and his younger brother (a juvenile)

were passengers in a car in Baton Rouge, Louisiana.

        18.      Baton Rouge Police Officers Ken Camallo and Troy Lawrence stopped the car,

placed Mr. Green and his brother on the concrete, handcuffed them, and searched their persons.

        19.      Camallo and Lawrence then drove Mr. Green and his younger brother to a private

residence where Plaintiff Tanya Green and her juvenile son reside.

        20.      With Clarence and his little brother handcuffed in the back of a police car,

Camallo and Lawrence entered the residence without warrant or other authorization.

        21.      With gun drawn, they proceeded up to search the apartment before encountering

Tanya Green.

        22.      Clarence Green was arrested and indicted by a federal grand jury.3

        23.      His juvenile brother was released without being booked or charged.

        24.      No juvenile criminal proceedings were instituted against the juvenile brother of

any sort.

        25.      On August 24, 2020, Mr. Green’s federal public defender filed a motion to

suppress.

        26.      Body camera footage of the stop was entered into the public record as evidence in

support of the motion to suppress.4

        27.      On November 20, 2020, an evidentiary hearing was conducted and Camallo

testified.




3 USA v. Green, 20-cr-00046-BAJ-SDJ (M.D. La.)
4 Id., R. Doc. 26 (electronic exhibits).
                                                     4
         Case 3:21-cv-00362-BAJ-SDJ             Document 1       06/23/21 Page 5 of 12

       28.     At the evidentiary hearing, Camallo gave “multiple conflicting accounts”5 when

describing the circumstances leading up to the traffic stop, and failed to offer a satisfactory

explanation for why the police reports in this investigation were revised nearly one dozen times

in the months following the arrest.

       29.     On December 16, 2020, the United States advised the Court that “[a]fter . . .

reviewing the official transcript [of the hearing], the United States is re-evaluating this case and

needs additional time to evaluate whether an alternate resolution is appropriate.”6

       30.     On December 24, 2020, the United States asked to dismiss the indictment.

       31.     On December 29, 2020, the Court granted the Government’s motion and ordered

Mr. Green immediate release. The Court noted, however, that:

       As reflected in the video evidence submitted in support of Defendant’s Motion to
       Suppress (Doc. 12), the state agents in this case demonstrated a serious and
       wanton disregard for Defendant’s constitutional rights, first by initiating a
       traffic stop on the thinnest of pretext, and then by haphazardly invading
       Defendant’s home (weapons drawn) to conduct an unjustified, warrantless search.
       Such an intrusion, in abject violation of the protections afforded by the Fourth
       Amendment of the United States Constitution, which protects citizens against
       unwarranted governmental intrusions in their homes, may justifiably be considered
       to be a trespass subject to prosecution under La. R.S. 14:63.7

       32.     On January 1, 2021, Clarence Green and Tanya Green filed a civil suit, Green v.

Camallo, 21-cv-00001-JWD-EWD (M.D. La.), alleging constitutional violations, trespass, false

imprisonment, and the manufacturing of false evidence.8

       33.     The Advocate independently obtained the body camera footage from USA v.

Green, and published a story describing it.9




5 Id., R. Doc. 35 at n. 1.
6 Id., R. Doc. 34 at 1.
7 Id. at 35, n. 1 (emphasis added).
8 Green v. Camallo, 21-cv-00001, (M.D. La.) R. Doc. 1.
9 See John Simerman and Lea Skene, Federal judge voids gun charges, calls bad BRPD bust a
‘foul’ against justice system, BATON ROUGE ADVOCATE, Jan. 12, 2021 (“But Camallo’s
bodycam video shows him pushing open the apartment door and walking inside with another
officer . . . .”).
                                                  5
           Case 3:21-cv-00362-BAJ-SDJ           Document 1      06/23/21 Page 6 of 12

          34.   By May 14, 2021, the parties settled Plaintiffs’ claims and moved to dismiss the

case.10

          35.   Plaintiff’s civil claims were dismissed on May 17, 2021.11

          36.   Following the settlement, the Green Family shared body-worn camera footage of

the BRPD officers’ action with news media through their attorney Plaintiff Thomas Frampton.

          37.   The footage was released at the behest of and with the consent of all concerned

members of the Green Family.

          38.   This footage—which documents their mistreatment by BRPD—was initially

provided by the U.S. Attorney to Clarence Green as discovery in his (adult) criminal prosecution.

          39.   On May 27, 2021, BRPD’s mistreatment of the Green Family first became a

national news story.

          40.   The CBS Evening News ran a story entitled “Baton Rouge reaches $35,000

settlement with family after police strip-searched teen and entered home without warrant.”12

          41.   The news story included body-worn camera footage that had already been a

public record by that point for nearly six months.13

          42.   The day after the CBS story, Defendants CITY and PAUL filed a petition on

behalf of Defendant City and the BRPD in juvenile court, entitled “Petition to Disclose Portion

of Records Concenring [sic] a Matter Before Juvenile Court Pursuant to La CH.C. [sic] Art 412

With Rule to Show Cause.” (“Contempt Petition”)14

          43.   The Petition has a line for “Suit No.” – but leaves that line blank, because there

was no underlying juvenile court proceeding in which they were filing.




10 Green v. Camallo, 21-cv-00001, R. Doc. 10 (Joint Motion to Dismiss).
11 Id., R. Doc. 11.
12 Available online at https://www.cbsnews.com/news/baton-rouge-police-teen-strip-searched-
settlement/
13 USA v. Green, 20-cr-00046-BAJ-SDJ (M.D. La.), R. Doc. 26 (electronic exhibits).
14 Ex. A.
                                                  6
          Case 3:21-cv-00362-BAJ-SDJ            Document 1       06/23/21 Page 7 of 12

        44.      The Contempt Petition alleges that Mr. Frampton had “disseminated the [body

worn camera] footage on media platforms without a court order in violation of Louisiana

Children’s Code Article 412(A).15

        45.      Article 412 (A) does not make any record related to a child confidential. It

provides specifically that:

        Records and reports concerning all matters or proceedings before the juvenile
        court, except traffic violations, are confidential and shall not be disclosed except as
        expressly authorized by this Code.

La. Ch. C. art. 412(A) (emphasis added).

        46.      Defendants contend in their petition that by sharing body-worn camera obtained

in discovery in an adult proceeding, Mr. Frampton was violating Art. 412.

        47.      That is impossible because there is not now – and has never been – any “matter or

proceeding before the juvenile court” concerning the events depicted on the videos.

        48.      The juvenile in the video was not booked or charged with any crime.

        49.      But the Defendants’ Petition explained that since the video was made public, “the

City of Baton Rouge has received a substantial amount of negative correspondence from the

public.”16

        50.      The Defendants’ Petition asked that Mr. Frampton be “held in contempt” under

Louisiana Children’s Code Arts. 412(A) and 1509, allowing for imprisonment of up to six

months.17

        51.      Defendants served Mr. Frampton with the Contempt Petition at the precise

moment that the Baton Rouge Police Department began a press conference responding to the

CBS story.




15 Id. at ¶ 2.
16 Id. at ¶ 4.
17 Id. at 8.
                                                  7
         Case 3:21-cv-00362-BAJ-SDJ            Document 1      06/23/21 Page 8 of 12

       52.     Having been electronically served with the Contempt Petition, Mr. Frampton

immediately cancelled previously scheduled media interviews to respond to claims made at the

BRPD conference.

       53.     Mr. Frampton has since refrained from disseminating and publicizing additional

body-worn camera footage that would rebut false claims made by Defendant Paul at the press

conference as a direct result of the Contempt Petition.

       54.     On May 28, 2021, counsel for Mr. Frampton and the Parish Attorney’s office held

a telephone meet and confer. Mr. Frampton’s counsel asked if the Parish Attorney’s office

“thought the video had ever been part of any juvenile proceeding.”18

       55.     The Parish Attorney’s representative responded no, she didn’t think it had been,

but she thought “it was perhaps related to a juvenile proceeding.”19

       56.     She did not identify that proceeding.

       57.     No such proceeding exists.

       58.     Nor did Defendants provided notice of their petition to the juvenile whose

“records” might be unsealed, as would be required by Art. 412(E)(2), if that article applied –

indicating that Defendants do not actually believe Art. 412 applied.

       59.     On June 2, 2021, the ACLU of Louisiana sent a letter to the Parish Attorney

asking that he withdraw the request for contempt.20 The Parish Attorney did not respond.

       60.     In the third week of June 2021, Camallo was notified that he was demoted from

sergeant to corporal and was ordered to serve a 75-day unpaid suspension.21

       61.     A hearing has been set on the Contempt Petition for July 12, 2021.22

IV.    CLAIMS FOR RELIEF



18 Ex. B.
19 Id.
20 Ex. C.
21 Lea Skene, BRPD officer demoted and suspended over warrantless search that was
lambasted by federal judge. The Advocate, June 22, 2021.
22 Ex. A at pg. 3.
                                                 8
         Case 3:21-cv-00362-BAJ-SDJ              Document 1        06/23/21 Page 9 of 12

                           Count One – First Amendment Retaliation
                                       (All Defendants)

        62.     The First Amendment prohibits adverse governmental action taken against an

individual in retaliation for protected First Amendment activities.

        63.     Frampton was engaged in protected First Amendment activity in releasing the

videos of the BRPD engaged in an unconstitutional search of two young Black men. His actions

constitute speech on an important matter of public concern and therefore are afforded a high

level of protection from government interference.

        64.     The Defendants have engaged in adverse action in seeking to jail Professor

Frampton for his release of the video. They seek to jail him for speech. There is no greater

“adverse action” than the deprivation of one’s personal liberty through incarceration.

        65.     This adverse action is being taken in retaliation for Mr. Frampton’s speech, not

for any other or legitimate government reason. The Defendants’ petition in state court plainly

states that the action is being taken in response to protected First Amendment activity

(disseminating a video) and because of public reaction to the national news story. It does not

seek to achieve any other government interest in privacy for children: indeed, the Defendants

sought and obtained court permission to release more video of the youth involved in the stop.

Their state court action for contempt is about punishing Mr. Frampton: nothing more.

        66.     These actions would chill the speech of a person of ordinary firmness, and in fact

have chilled the speech of Professor Frampton, who cancelled additional media events after

learning of the Defendants’ retaliatory conduct. A court proceeding against a lawyer is a serious

threat to that individual’s liberty, but also to their licensure and career.

        67.     Defendants have sought to jail Professor Frampton for contempt for releasing the

records of a juvenile court proceeding that never existed, in a court that had no jurisdiction over

Frampton or the videos, for speech he engaged in at the behest of the individuals whose privacy




                                                   9
           Case 3:21-cv-00362-BAJ-SDJ           Document 1      06/23/21 Page 10 of 12

interests are implicated in the videos, regarding videos that were already properly in the

possession of members of the public.

        68.      They did so one day after Professor Frampton exposed Baton Rouge police

misconduct via a national news story.

        69.      They did so on the explicit rationale that “the City of Baton Rouge has received a

substantial amount of negative correspondence from the public.”23

        70.      Accordingly, Defendants violated Professor Frampton’s right to free speech under

the federal constitution.

                                  Count Two – Abuse of Process
                                        (All Defendants)

        71.      A state-law abuse of process claim has two essential elements: (1) the existence of

an ulterior purpose and (2) a willful act in the use of the process not proper in the regular

prosecution of the proceeding.

        72.      Ulterior motive is presumed when there is a finding of an irregular use of

process.

        73.      Here, Defendants engaged in an irregular use of process.

        74.      They invented a “Petition to Disclose Portion of Records Concenring [sic] a

Matter Before Juvenile Court Pursuant to La CH.C. [sic] Art 412 With Rule to Show Cause.”

        75.      In that petition, they seek to jail Professor Frampton for contempt of a juvenile

proceeding that never existed.

        76.      If that proceeding had existed, Defendants would have filed the petition in that

matter – rather than inventing a sui generis caption. There was no proceeding or court order of

which Frampton was in contempt.

        77.      Defendants knew they were not following Art. 412, as they did not follow the

required notice procedure of Art. 412(E)(2) that would apply if Art. 412 actually governed.



23 Id. at ¶ 4.
                                                  10
        Case 3:21-cv-00362-BAJ-SDJ             Document 1       06/23/21 Page 11 of 12

       78.       Defendants acted with the ulterior purpose of chilling Professor Frampton’s

speech and retaliating against him for the exercise of his free speech.

                      Count Three - Violation of the Louisiana Constitution
                                        (All Defendants)

       79.       Defendants’ actions as described above interfered with Professor Frampton’s

exercise of fundamental rights as guaranteed by Article 1, §7 of Louisiana’s Constitution.

                                    IV.    RELIEF REQUESTED

       80.       Plaintiff requests judgment be entered against Defendants and that the Court grant

the following:

   a. A preliminary injunction directing Defendants to cease their retaliation against Professor
      Frampton;

   b. A permanent injunction directing Defendants to cease any action retaliating against
      Professor Frampton, or seeking to restrain anyone—including Mr. Frampton’s clients, the
      Green Family—from releasing material documenting behavior of the Baton Rouge Police
      Department;

   c. Declaratory relief;

   d. Judgment against Defendants for Plaintiff’s asserted causes of action;

   e. Award of costs and attorney’s fees; and

   f. Order such other and further relief, in equity, to which Plaintiff may be justly entitled.

       81.       Plaintiff reserves the right to amend his Complaint, pursuant to the Federal Rules

Civil Procedure, upon favorable termination of the contempt proceeding, to allege malicious

prosecution and add a prayer for compensatory and punitive damages.

                                               Respectfully submitted,

                                               Plaintiff, by counsel,

                                               /s/ William Brock Most
                                               William Most (La. Bar No. 36914)
                                               Most & Associates
                                               201 St. Charles Ave., Ste. 114, # 101
                                               New Orleans, LA 70170
                                               T: (504) 509-5023
                                               williammost@gmail.com



                                                 11
Case 3:21-cv-00362-BAJ-SDJ   Document 1     06/23/21 Page 12 of 12

                             Katie Schwartzmann (La. Bar No. 30295)
                             Tulane University School of Law
                             First Amendment Law Clinic
                             6329 Freret Street
                             New Orleans, La 70130
                             Ph: (504) 862-8813
                             kschwartzmann@tulane.edu

                             Jane C. Hogan (La. Bar. No. 35172)
                             Hogan Attorneys
                             310 North Cherry Street
                             Hammond, La 70401
                             Ph : (985) 542-7730
                             Fax : (985) 542-7756




                               12
